                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

R. ALEXANDER ACOSTA,                        )
                                            )
        Plaintiff,                          )
                                            )      CASE NO. 3:17-cv-01381
v.                                          )      JUDGE RICHARDSON
                                            )
RAUL PEREGRINO, et al.,                     )
                                            )
        Defendants.                         )


                                           ORDER

        Pending before the Court is Plaintiff’s Cross Motion for Partial Summary Judgment (Doc.

No. 53) and Defendant’s Motion for Summary Judgment (Doc. No. 56). Both parties have filed

responses and replies. For the reasons stated in the accompanying Memorandum Opinion,

Plaintiff’s Cross Motion for Partial Summary Judgment and Defendant’s Motion for Summary

Judgment are both DENIED.

        IT IS SO ORDERED.

                                                   ________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




     Case 3:17-cv-01381 Document 79 Filed 10/09/20 Page 1 of 1 PageID #: 1553
